                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)
    LISA K. WILLIAMS,                                )
    Administratrix of the Estate of                  )
    Keith G. Burns,                                  )
                                                     )
              Plaintiff,                             )     Civil Action No. 5: 18-171-DCR
                                                     )
    V.                                               )
                                                     )
    CITY OF GEORGETOWN,                              )
    KENTUCKY, et al.,                                )              JUDGMENT
                                                     )
              Defendants.                            )

                                      ***   ***      ***   ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.        Judgment is entered in favor of Defendants City of Georgetown, Kentucky;

Michael Bosse; Jon Noel; Tommy Enricco; Scott County, Kentucky; Tony Hampton; and

Jeremy Nettles with respect to the plaintiff’s claims in Count I.

         2.        The plaintiff’s state law claims in Count II and Count III are DISMISSED,

without prejudice.

         3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.




                                               ‐1-
 
    Dated: November 5, 2018.




                               ‐2-
 
